UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2173


DAVID RIGGS,

                                              Plaintiff - Appellant,


          versus


WAL-MART STORES,    INCORPORATED,   a   Delaware
corporation,

                                                 Defendant - Appellee,


          and


OVERHEAD    DOOR   COMPANY     OF   BALTIMORE,
INCORPORATED,    a    Maryland    corporation;
WASHINGTON OVERHEAD DOOR, INCORPORATED, d/b/a
Overhead Door Company of Washington, DC, a
Maryland corporation; OVERHEAD DOOR OPENERS,
INCORPORATED, a Maryland corporation; BESAM
AUTOMATED ENTRANCE SYSTEMS, INCORPORATED, a
Connecticut corporation; UNITED DOMINION
INDUSTRIES, INCORPORATED, d/b/a TKO Dock
Doors,    a    Delaware    corporation;    HPD
INTERNATIONAL, INCORPORATED, d/b/a TKO Dock
Doors,   a    Wisconsin    corporation;    SPX
CORPORATION, d/b/a TKO DockDoors, a Delaware
corporation,

                                                           Defendants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-04-700-JKS)
Submitted:   January 27, 2005           Decided:   February 1, 2005


Before LUTTIG and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David Riggs, Appellant Pro Se. Christopher Redmond Dunn, DECARO,
DORAN, SICILIANO, GALLAGHER & DEBLASIS, LLP, Lanham, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                - 2 -
PER CURIAM:

               David Riggs appeals from the district court’s judgment in

his    civil    negligence   suit,   entered    after    a    jury    verdict   for

Wal-Mart Stores, Incorporated.         On appeal, Riggs raises only one

issue.     He asserts that his attorney failed to subpoena key

witnesses or present other evidence on his behalf.                   Because Riggs

is bound by the acts of his attorney, see Link v. Wabash R.R. Co.,

370 U.S. 626, 633-34 (1962), his remedy lies in a malpractice suit,

not in an appeal from the district court’s judgment.                   Id. at 634

n.10; see also Universal Film Exchs., Inc. v. Lust, 479 F.2d 573,

576-77 (4th Cir. 1973) (finding grossly negligent behavior by

attorney did not constitute exceptional circumstances meriting

reconsideration).        Thus, we affirm the district court’s judgment.

We    dispense    with   oral   argument,    because    the    facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                     - 3 -